Citation Nr: 0920328	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected fracture, right calcaneus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left foot/left great toe injury. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1984 to December 
1986.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2009 correspondence (within 90 days of certification 
of his appeal to the Board), the Veteran requested to be 
afforded with a videoconference hearing before the Board.  
The Veteran has not yet been afforded a hearing with respect 
to his claim because he had previously indicated in his March 
2008 VA Form 9 that he did not want a Board hearing.  Under 
38 C.F.R. § 20.700, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person and the 
purpose of the hearing is to receive argument and testimony 
relevant and material to the appellate issue.  Thus, in 
consideration of the foregoing, the Board finds that a remand 
is necessary so that a videoconference Board hearing may be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the Board at the next 
available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




